Title: To James Madison from Albert Gallatin, [27 February] 1803
From: Gallatin, Albert
To: Madison, James


Dear SirSunday morning [27 February 1803]
I send the letter, which is longer than I expected, and of which I have no copy. I will, therefore want it lent again to me, when you shall have done with it, in order that I may transcribe it.
The classes of american citizens in whose favor we should assume payment of french debts seem to be 1st. those whose property shall have been taken in Europe or the West Indias or elsewhere by or under the authority of the French Govt. without the consent of the parties—2dly. those who shall have made contracts for supplies with the Government—3dly those captured at sea whom the French Govt. may think proper to admit to have been illegally captured. If there is any danger that those captures which should have been restored by virtue of the Convention (not being ultimately condemned) shall not be paid for, they should of course be placed in the first rank. Debts due to american citizens who were agents of the French Govt. should be expressly excepted—Swan for instance.
Perhaps the French Govt. may insist on our paying Beaumarchais, as they have interested themselves in his favr. Quere whether that should be agreed on?
If West Florida can alone be purchased, it is certainly worth attending to; but in that case, making the river Iberville the boundary as it was made in the treaty of 1762 between France & England, the article should be so worded as to give us the whole channel of that river, or at least to permit us to open it so as to render it navigable in all seasons. At present the bed is 30 feet above low water mark for 15 miles from the Mississipi to Amit river; but I have no doubt that a very small opening would be widened & deepened afterwards by the river. There is no obstruction, the whole being level and mud or sand. But supposing even a portage there, the advantage of american houses settled in an american port would soon give a preference over New Orleans to that port. The sea port may be perhaps on the main between Pearl & Pasgacola rivers, but certainly on that island called “Ship Island” as through the passage between that & the next island there are more than 20 feet water & good anchorage close to the shore which faces the main. A frigate of 36 guns was seen there by E. Jones (the first clerk in my office who is brother of our late consul at New Orleans & lived ten years with him in W. Florida) & it is the reason of its bearing that name. Judge Bay says that there is another island called Deer Island close to the entrance of Lake Pontchartrain which affords the same advantages. That Jones disbelieves; but the other is certain, and as it is about half way between Mobile & the lake; as the whole navigation between those two places is locked in by the islands & safe even for open boats & canoes; that island would become the proper Sea-port for both rivers Mississipi and Mobile; for you can bring but 9 feet up Mobile bay, 7 feet over the bar of lake Pontchartrain & 15 over the bar at the mouth of the Mississipi. It results from all that, that the possession of West Florida, even without New Orleans island, is extremely important, and that if it can be obtained, it ought expressly to include all the islands within twenty leagues or such distance as to include those which are marked on the map.
Please to send me the paper which I gave you yesterday. Your’s
Albert Gallatin
 

   
   RC (DLC); partial Tr (DLC: Rives Collection, Madison Papers). RC dated 1803 in the Index to the James Madison Papers. Date assigned here on the basis that 27 Feb. was the Sunday before 1 Mar. 1803, when JM wrote to Monroe and enclosed the partial Tr. RC docketed by JM; also docketed by Wagner, “Mr. Gallatine / hints on Mr. Monroe’s negotiation.” Partial Tr (see n. 5) dated “Feby 1803” by JM; docketed by Monroe, “1 March 1803 / from Mr. Madison / private”; misdated 7 Feb. 1803 in Madison, Letters (Cong. ed.)[William C. Rives and Philip R. Fendall, eds.], Letters and Other Writings of James Madison (published by order of Congress; 4 vols.; Philadelphia, 1865)., 2:179–80, and Madison, Writings (Hunt ed.)Gaillard Hunt, ed., The Writings of James Madison (9 vols.; New York, 1900–1910)., 7:32–33 n.



   
   Gallatin probably referred to his letter to JM dated 28 Feb. 1803.



   
   For Swan’s activities as commercial agent for France, see Howard C. Rice, “James Swan: Agent of the French Republic, 1794–1796,” New England Quarterly, 10 (1937): 464–86. In spite of Gallatin’s advice, Swan’s claims against France were included in the conjectural note of claims attached to the Louisiana Purchase conventions by Livingston and Monroe (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:170–71).



   
   In article 6 of the preliminary articles of peace between Great Britain and France signed at Fontainbleau on 3 Nov. 1762, it was agreed that the western boundary of West Florida would run down the middle of the Mississippi River to the Iberville (now Bayou Manchac) and down the middle of the Iberville and of Lakes Maurepas and Pontchartrain to the sea (Charles Jenkinson, ed., A Collection of All the Treaties of Peace, Alliance, and Commerce, between Great-Britain and Other Powers, from the Treaty Signed at Munster in 1648, to the Treaties Signed at Paris in 1783 [3 vols.; 1785; London, 1968 reprint], 3:169).



   
   Ship Island lies offshore Biloxi, Mississippi.



   
   Partial Tr consists of the preceding paragraph. The map referred to by Gallatin has not been identified.


